Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
this office action is in response to the communication filed on 6/18/20
claims 1-20 are pending.
Claims 2-6 and 8-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-17 are allowed.

 Restriction/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-17 drawn to neural network classified as: G06N 3/063 ;G06N 3/084 ; G06N 3/0454 ; G06N 5/003 ; G06N 5/046 ; G06N 3/08.
II.	Claims 18-20 drawn to analyzing neural network  , G06N 3/063 ;G06N 3/084 ; G06N 3/0454 ; G06N 5/003 ; G06N 5/046 ; G06N 3/08 
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed.  The subcombination has separate utility.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Furthermore, the inventions are distinct, each from the other because of the following reasons:Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: There is an examination and search burden on the examiner. These groups require a different fields of search, class/subclass and the prior art applicable to one group might not be applicable to the other group.
              Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 
Should applicant traverse on the ground that the inventions are not patentably distinct. Applicant should submit evidence or identify such evidence now of recordshowing the inventions to be obvious variants or clearly admit on the record that this isthe case. In either instance, if the examiner finds one of the inventions unpatentableover the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 


Election/Restrictions
During a telephone conversation with TRANSIER, NICHOLAS on 6/4/22 a provisional election was made with traverse to prosecute the invention of I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over MANOJ ALWANI ET AL: "Fused-layer CNN accelerators", 2016 49TH ANNUAL IEEE/ACM INTERNATIONAL SYMPOSIUM ON MICROARCHITECTURE (MICRO), 1 October 2016{hereinafter Manoj] in view of Cedola et al U.S. Patent Application Publication No. 2018/0300601[hereinafter Cedola]
As per claims 1 and 7 Manoj discloses a method (p. 2: "Section III introduces our new method for fusing multiple convolutional layers, eliminating off-chip
data movement between them."), comprising:
analyzing neural network data to determine a depth-first cut point for a depth-first traversal portion of an overall network traversal (fig. 4, right side and p. 5: shows fusing multiple layers, up to a certain depth, into a single pyramid. p. 8, right column, last paragraph... we enumerate all possibilities and compute how much data must be transferred to and from DRAM and how much on-chip buffering is required", p. 9, left column, par. 1 and 2: "These Pareto optimal points represent the tradeoffs that a designer may consider... points between these extremes may represent attractive tradeoffs. For example, point B transfers 25MB of data, but requires only 118KB of extra on-chip storage");
performing depth-first traversal for the depth-first traversal portion of the overall
network traversal (The pyramids as defined are treated as once, as described in fig. 3 and p. 4, left column, par. 2);and 
performing layer-based traversal for a layer-based portion of the overall network
traversal (If optimal depending on the network architecture, layer-based traversal would be selected because it is also considered as a valid split, see e.g. the example of a
three-layer network in par. 4 of the right column on p. 8:"if a network has three layers, we can choose to organize the layers in groups of (1, 1, 1), (1, 2), (2, 1), or (3) .").
Even though Minji discloses receiving data defining a neural network (implicit in p. 8, right column, before-last paragraph: "Given a network with 1 layers, there are 2+ possible ways to fuse these layers" and p. 8: "Our tool reads a Torch description of a CNN and analyzes the costs (in terms of added on-chip memory capacity or added arithmetic operations) and benefits (off- chip data accesses saved) for all possible pyramids and combinations of pyramids").
in the event Manoj is not clear receiving the data defining a neural network.
 Cedola discloses receiving the data defining a neural network(see par. 0063, 0074 where an input data is received from neural network, that is receive one or more initialization parameters from a cooperating controller component of the neural network environment, the initialization parameters comprising data representative of the dimensions of the data to be processed by the neural network environment).Therefore, it would have  been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings of Cedola into the system of Manoj in order to provide  a mechanism through which the use of local data (i.e., data local to the processing unit(s) and stored on a local memory component) is optimized and the data transfers that are required to occur to/from the main memory are minimized as this enables  allows for the processing of data that improves overall performance and optimizes memory management.

   Conclusion
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2452